DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-21, drawn to an implant delivery system.
Group 2, claim(s) 22-31, drawn to a method for deploying an expandable implant in a patient lumen.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of an implant delivery system, comprising: an outer sheath having an outer sheath proximal end having an outer sheath proximal opening, an outer sheath distal end having an outer sheath open tip, an outer sheath outer surface, an outer sheath lumen extending between the outer sheath proximal opening and the outer sheath open tip, the outer sheath lumen for selectively holding at least one expandable implant therein, at least one outer sheath side wall opening selectively placing the outer sheath outer surface in fluid communication with the outer sheath lumen, and at least one outer sheath open slit extending at least partially between the outer sheath open tip and a respective outer sheath side wall opening; and
a shaft having a shaft proximal end having at least one shaft proximal opening, a shaft distal end having a shaft open tip, a shaft outer surface, at least one shaft lumen, and
at least one shaft side wall opening selectively placing the shaft outer surface in fluid communication with the at least one shaft lumen; wherein when the shaft is operably joined to the outer sheath, at least a portion of the at least one shaft side wall opening is selectively aligned with a respective outer sheath side wall opening, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Agnew (U.S. Pub. No. 2008/0167705).
	Agnew discloses an implant delivery system, comprising: 
an outer sheath 12 (see Figures 1-3) having 
an outer sheath proximal end having an outer sheath proximal opening (through which inner member 14 extends; see Figure 1), 
an outer sheath distal end having an outer sheath open tip (open distal end from which inner member 14 extends; see Figures 2-3), 
an outer sheath outer surface, 
an outer sheath lumen extending between the outer sheath proximal opening and the outer sheath open tip (through which inner member 14 extends), the outer sheath lumen for selectively holding at least one expandable implant 24 therein, 
at least one outer sheath side wall opening 42 selectively placing the outer sheath outer surface in fluid communication with the outer sheath lumen, and 
at least one outer sheath open slit 48 (see Figures 2-3 and paragraph [0038]) extending at least partially between the outer sheath open tip and a respective outer sheath side wall opening; and
a shaft 14 having 
a shaft proximal end having at least one shaft proximal opening 38 (see Figure 5),
 a shaft distal end having a shaft open tip 36 (Id.), 
a shaft outer surface, 
at least one shaft lumen 34 (see Figures 5-8a), and
at least one shaft side wall opening 40 selectively placing the shaft outer surface in fluid communication with the at least one shaft lumen (Id.); 
wherein when the shaft is operably joined to the outer sheath, at least a portion of the at least one shaft side wall opening 40 is selectively aligned with a respective outer sheath side wall opening 42 (see Figures 1-4; 40 and 42 are centrally aligned within the delivery system).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771